Citation Nr: 1455497	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  11-03 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a prostate disorder, claimed as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, claimed as due to herbicide exposure. 

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial, compensable rating for service-connected tinea pedis. 

5.  Entitlement to an increased  rating in excess of 70 percent for service-connected PTSD. 

6.  Entitlement to an effective date earlier than December 11, 2013, for the award  grant of a total disability rating based on individual unemployability (TDIU).  

7.  Entitlement to an effective date earlier than December 11, 2013, for the award  of basic eligibility to Dependents' Educational Assistance.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to April 1971. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December  2009 rating decision.  In which the RO denied service connection for PTSD, a prostate condition, and hypertension, but granted service connection for tinea pedis and assigned an initial, 0 percent (noncompensable) rating, effective February 5, 2009.  The Veteran filed a notice of disagreement (NOD) (in January 2010) for all of the denials of service connection and for the initial assigned disability rating for tinea pedis, and the RO issued a statement of the case (SOC) in December 2010.  Also in December 2010 the RO granted the Veteran service connection for PTSD and assigned an initial rating of 30 percent, effective February 5, 2009.  For the remaining claims  for service connection and for a higher initial rating for the service-connected tinea pedis, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in June 2011.  The Board notes that the December 2010 rating decision in which the RO granted  service connection for PTSD represents a full grant of that benefit sought.  

In August 2010, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  In November 2013, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.  

During the Board hearing, the Veteran requested, and the undersigned granted, a 60 day abeyance period for submission of additional evidence in support of the claim of entitlement to service connection for hypertension.  To date, no additional evidence has been received.  

Because the appeal for the service-connected tinea pedis involves disagreement with the initial rating assigned following the grant of service connection for tinea pedis, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In addition to the paper claims file, the Veteran has paperless, electronic records located in  Virtual VA  and the Veterans Benefit Management System (VBMS), which have been reviewed.  The Virtual VA file includes a  transcript of the Veteran's November 2013 Board hearing.  The VBMS file includes a March 2014 rating decision (discussed in the remand, below).  

The Board's decision addressing the claims for service connection for a prostate condition and for hypertension is set forth below.  The claim for an initial rating for the service-connected tinea pedis is addressed in the remand following the order. e, , are being remanded to the AOJ.  The remand also addresses a claim for service connection for sleep apnea, a claim for an increased rating for the service-connected PTSD, and claims for an effective date earlier than December 11, 2013, for the awards of a TDIU and basic eligibility for Dependents' Educational Assistance-for which the Veteran has completed the first of two actions required to place these matters in appellate status.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, it is noted that, during the Board hearing, the Veteran initially asserted that his hypertension is secondary to his PTSD, a matter not previously raised or considered by the  Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each  claim herein decided have been accomplished.  

2.  Although the Veteran served in Vietnam during the Vietnam era, and is thus presumed to have been exposed to herbicides (to include Agent Orange) during service, the Veteran has not been diagnosed with prostate cancer and hypertension is not  among the disabilities recognized by the VA as etiologically related to herbicide exposure.

3.  Prostate disorders were first diagnosed many years after the Veteran's discharge from service, and there is no competent evidence or opinion that there exists a  medical relationship between any such current disability and the Veteran's military service, to include herbicide exposure therein.

4.  Hypertension was first diagnosed many years after the Veteran's discharge from service, and there is no competent evidence or opinion that there exists a medical relationship between any such current disability and the Veteran's military service, to include herbicide exposure therein.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a prostate disorder, to include as due to herbicide exposure,  are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for hypertension, to include as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1101 , 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) ). As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO to include the AMC). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in a March 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The March 2009 pre-rating letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The December 2009 RO rating decision reflects the initial adjudication of the claims.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  The Veteran's claims file includes his service treatment records, VA treatment records, post-service treatment records, and VA examination reports.  Also of record and considered in connection with the appeal are the  transcripts of the Veteran's DRO and Board hearings, along with written statements provided by the Veteran, and by his representative, on his behalf;.  The Board finds that no additional AOJ action to further develop the record in connection with any claim herein decided, prior to appellate consideration, is required.   

VA's duty to assist includes providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).  Although no medical examination has been conducted or medical opinion obtained in connection with the Veteran's claims for service connection for a prostate disorder and for hypertension, as explained below no such examination or medical opinion in connection with either claim is required.  

As for the DRO and Board hearings, in Bryant v Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103 (c)(2) requires that the individual (interpreted include a Veterans Law Judge (VLJ)) who chairs a hearing must fulfill two duties: (1) to fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  

Here, during the August 2010 and November 2013 DRO and Board hearings, respectively, the issues on appeal were identified, and  specific to the current claims, pertinent testimony concerning the nature and etiology of the Veteran's prostate condition and his hypertension was elicited.   Moreover, the Board hearing transcript, in particular, also reflects appropriate exchanges between the Veteran, his representative and the undersigned Veterans Law Judge pertaining to the Veteran's service connection claims and the bases for denial of the claims.  While the submission of specific, additional evidence was not explicitly suggested, the Veterans Law Judge left the claims file open for an additional 60 days for the Veteran to submit additional evidence, and the Veteran did not submit any additional evidence; hence, any omission is this regard was harmless.  As such, the Board finds that the requirements of 38 C.F.R. 3.103(c)(2) have been met, and that the hearings were legally sufficient.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.   38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As a general matter, direct service connection requires:  (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Certain chronic diseases (to include cardiovascular disorders, such as hypertension), are presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology, alone (in lieu of a medical nexus opinion) is limited to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As noted, the Veteran contends that he incurred his prostate condition and hypertension during active service; specifically, as a result of herbicide exposure.  
Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).  In this case, the His DD 214 lists service in the Republic of Vietnam.  Therefore, he is presumed to have been exposed to herbicides coincident with such service.
 
If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, prostate cancer shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

The Board notes that while prostate cancer is a disease the VA Secretary has recognized as etiologically-related to herbicide exposure,  the Veteran has been diagnosed with prostatitis and benign prostate hypertrophy.  Neither of those disorders, or hypertension, is on the list of diseases presumed to be associated with herbicide exposure.  Notably, VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  Hence, presumptive service connection based on such exposure is not warranted for any these diagnosed disabilities. 

Notwithstanding the presumptive provisions, service connection for claimed residuals of exposure to herbicides also may be established by showing that a disorder resulting in disability is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) citing 38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.  With respect to these disorders, there is no such competent evidence or opinion, or evidence that either claimed disability had its onset in, or is otherwise medical-related to, service. 

The Veteran's service treatment records are silent for any treatment, complaints, or diagnoses of relative to his prostate or elevated blood peessure.  The Veteran's February 1971 Report of Medical Examination for Separation notes that his entire 
clinical evaluation was normal.  

As noted above, the Veteran's first diagnosis of prostatitis was no earlier than 2006, as an August 2009 notation indicates that the Veteran had a diagnosis of recurrent prostatitis over the past two to three years.  According to the Veteran's VA treatment records, the Veteran was diagnosed with hypertension in May 2005-clearly outside the one-year period for establishing presumptive service connection for hypertension as a chronic disease.  The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim of service connection.   Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

The Board further notes that there is no medical evidence or opinion even suggesting that that there exists a medical relationship between a current prostate disorder or hypertension and the Veteran's military service.  Notably, a veteran seeking disability benefits must establish not only the existence of a disability, but also that there exists an etiological connection between his military service and the disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Significantly neither the Veteran nor his representative has presented, identified, or alluded to the existence of any such medical evidence or opinion in connection with his prostate condition or hypertension.  Moreover, on these facts, VA is not required to arrange for the Veteran to undergo VA examination or to otherwise obtain a medical opinion in connection with either claim.  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

Here, with respect to the claims of entitlement to service connection for prostate condition and hypertension, given the facts noted above, there simply is no competent evidence of  any event, injury or disease in service that "may" be related to current disability.  As noted, although the Veteran is presumed to have been exposed to herbicides during service, he has not been diagnosed with disability recognized as associated with such exposure; no diagnosed prostate condition was shown in service or for many years thereafter, and there is evidence or allegation of persistent or recurrent symptoms of either disability from service to the present; and there is otherwise no medical suggestion that any claimed disability had its onset during or is otherwise medically-related to  service, to include herbicide exposure therein.  Under these circumstances, the requirements for obtaining an examination are not met with respect to either claim. 

Furthermore, to whatever extent the Veteran and/or his representative attempt to establish an etiological relationship between any  prostate condition or hypertension and the Veteran's service on the basis of lay assertions, alone, such attempt must fail.  Such matters are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matters of the diagnosis and etiology of the disabilities under consideration are complex medical matters that fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).   As neither the Veteran nor his representative is shown to be other than a layperson without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion on the medical matters upon which these claims turn.  Id.  Hence, lay assertions as to medical nexus have no probative value.

For the foregoing reasons, the claims for service connection for a prostate disorder  and for hypertension must be denied.  In reaching the decision to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49,  53-56 (1990). 


ORDER

Service connection for a prostate disorder  is denied. 

Service connection for hypertension is denied. 


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims remaining on appeal is warranted.

With respect to the claim for an initial, compensable rating for service-connected tinea pedis, the Board notes that he was afforded VA examinations in September 2009 and September 2010.  During both VA examinations, he stated that he had frequent flare-ups during the summer months.  As examinations should be conducted during an active stage of any disease that is subject to active and inactive stages, such as in the instant case, the Veteran should be scheduled for a VA examination during the summer months.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  

Accordingly, the AOJ should arrange for the Veteran to undergo VA skin examination, by an appropriate medical professional, l facility during the summer months.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim (as the original claim  will be considered based on the other evidence of record).  38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include VA medical records.   The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The AOJ should also give the appellant another opportunity to present additional information and/or evidence pertinent to the claim for higher rating for tinea pedis,  explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).   The RO should specifically request that the Veteran furnish, or furnish appropriate authorization the RO to obtain, any pertinent outstanding, private records. 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Finally, the Board notes that, in a March 2013 rating decision, the RO denied the Veteran's claim for service connection for sleep apnea secondary to PTSD.  The Veteran was furnished notice of this rating decision in March 2013.  In February 2014 the Veteran filed an NOD with this rating decision.  

Also, in March 2014 rating decision, the RO denied the Veteran's claim for an increased rating in excess of 70 percent for PTSD and granted the Veteran entitlement to TDIU and basic eligibility to Dependents' Educational Assistance both with the effective dates of December 11, 2013.  The Veteran was furnished notice of this rating decision in March 2014.  In April 2014 an NOD was filed with the denial of an increased rating for the service-connected PTSD and with the effective dates assigned for the award of a TDIU and for basic eligibility for Dependents' Educational Assistance.

However, the RO has yet to issue an SOC with respect to any of those claims-the  next step in the appellate process.  See 38 C.F.R. § 19.29 (2014); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these matters must be remanded to the AOJ for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014) ; 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).

Accordingly, the matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative an SOC on the claim for service connection for sleep apnea, the claim to an increased rating for service-connected PTSD, and the claims for an earlier effective dates for the award of a TDIU and basic eligibility to Dependents' Educational Assistance, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal on those issues.  

The Veteran and his representative are reminded that to obtain appellate review of a claim, a timely appeal must be perfected.

2.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran's tinea pedis.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his  representative a letter requesting that she provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim for higher rating for tinea pedis  that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent outstanding, private(non-VA) records.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period). 

4.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

5.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA skin examination, by an appropriate medical professional,  during the summer months.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual  designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. All indicated tests and studies should be accomplished (with all results made available to the requesting examiner  prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render findings responsive to the applicable criteria for rating skin disability as dermatitis or eczema, specifically identifying the percentage of the entire body, and the percentage of the exposed areas affected.  The physician should also clearly indicate whether the disability requires the use of systemic therapy such as corticosteroids or other immunosuppressive drugs, and, if so, the total duration of such use during the prior 12-month period.  If any aspect of the skin disability causes limitation of function, the examiner should describe such limitation, as appropriate.

Based on review of all pertinent evidence (to include the photographs submitted in 2007), and lay assertions, the examiner  should also indicate whether, at any point since the February 5, 2009 effective date of the award of service connection, the Veteran's tinea pedis  has increased in severity, and, if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage.  

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development action deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

9.  Do return the claims file to the Board until all Veteran timely perfects an appeal with respect to the claims addressed in paragraph 1, above, or the time period for doing so (for all issues) expires, whichever occurs first. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


